Exhibit 10.24

 

SLM CORPORATION

 

Change in Control Severance Plan for Senior Officers

 

--------------------------------------------------------------------------------


 

ARTICLE 1

NAME, PURPOSE AND EFFECTIVE DATE

 

1.01        Name and Purpose of Plan.  The name of this plan is the SLM
Corporation Change in Control Severance Plan for Senior Officers (the “Plan”). 
The purpose of the Plan is to provide compensation and benefits to certain
senior level officers of SLM Corporation upon certain change in control events
of SLM Corporation (the “Corporation”).

 

1.02        Effective Date.  The effective date of the Plan is January 1, 2006. 
The compensation and benefits payable under this Plan are payable upon Change in
Control events that occur after the effective date of this Plan.

 

1.03        ERISA Status.  This Plan is intended to be an unfunded plan that is
maintained primarily to provide severance compensation and benefits to a select
group of “management or highly compensated employees” within the meaning of
Sections 201, 301, and 401 of the Employee Retirement Income Security Act of
1974 (“ERISA”), and therefore to be exempt from the provisions of Parts 2, 3,
and 4 of Title I of ERISA.

 

ARTICLE 2

 

DEFINITIONS

 

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

 

2.01        “Base Salary”  means the greater of the annual base rate of
compensation payable to an Eligible Officer at the time of (a) a Change in
Control or (b) a Termination Date, such annual base rate of compensation not
reduced by any pre-tax deferrals under any tax-qualified plan, non-qualified
deferred compensation plan, qualified transportation fringe benefit plan under
Code Section 132(f), or cafeteria plan under Code Section 125 maintained by the
Corporation, but excluding the following:  incentive or other bonus plan
payments, accrued vacation, commissions, sick leave, holidays, jury duty,
bereavement, other paid leaves of absence, short-term disability payments,
recruiting/job referral bonuses, severance, hiring bonuses, long-term disability
payments, payments from a nonqualified deferred compensation plan maintained by
the Corporation, or amounts paid on account of the exercise of stock options or
on account of the award or vesting of restricted or performance stock or other
stock-based compensation.

 

2.02        “Board of Directors”  means the Board of Directors of SLM
Corporation.

 

2.03        “Bonus”  means the greater of: (a) the average of the annual bonuses
earned under the SLM Corporation Incentive Plan or any successor plan for the
two-year period prior to a Change in Control or (b) the average of the annual
bonuses earned under the SLM Corporation Incentive Plan or any successor plan,
including a comparable annual incentive plan of a Successor Corporation, for the
two-year period prior to the Eligible Officer’s Termination Date.

 

1

--------------------------------------------------------------------------------


 

2.04        “Equity Acceleration Change in Control”  means an occurrence of any
of the following events: (a) an acquisition (other than directly from the
Corporation) of any voting securities of the Corporation (the “Voting
Securities”) by any “person or group” (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act), other than an employee benefit plan of the
Corporation, immediately after which such person has “Beneficial Ownership”
(within the meaning of Rule 13d-3 under the Exchange Act) of more than fifty
percent (50%) of the combined voting power of the Corporation’s then outstanding
Voting Securities; (b) approval by the Corporation’s stockholders of a merger,
consolidation or reorganization involving the Corporation and the corporation
resulting from the merger, consolidation or reorganization (the “Surviving
Corporation”) does not assume the SLM Corporation Incentive Plan; (c) approval
by the Corporation’s stockholders of merger, consolidation or reorganization
involving the Corporation and the Surviving Corporation assumes the SLM
Corporation Incentive Plan but, either (I) the stockholders of the Corporation
immediately before such merger, consolidation or reorganization own, directly or
indirectly immediately following such merger, consolidation or reorganization,
less than fifty percent (50%) of the combined voting power of the Surviving
Corporation in substantially the same proportion as their ownership immediately
before such merger, consolidation or reorganization, or (II) less than a
majority of the members of the Board of Directors of the Surviving Corporation
were directors of the Corporation immediately prior to the execution of the
agreement providing for such merger, consolidation or reorganization;
(d) approval by the Corporation’s stockholders of a complete liquidation or
dissolution of the Corporation; or (e) such other events as the Board of
Directors or a Committee of the Board of Directors from time to time may
specify.

 

2.05        “Cash Acceleration Change in Control”  means, in addition to an
occurrence of an Equity Acceleration Change in Control event as defined above,
(a) the sale of all or substantially all of the assets of the Corporation or
(b) with regard only to an Eligible Officer whose primary responsibilities are
within a business segment as described in the Corporation’s financial
statements, the sale of all or substantially all of the assets of such a
business segment.

 

2.06        “For Cause”  means a determination by the Committee (as defined
herein) that there has been a willful and continuing failure of an Eligible
Officer to perform substantially his duties and responsibilities (other than as
a result of Eligible Officer’s death or Disability) and, if in the judgment of
the Committee such willful and continuing failure may be cured by an Eligible
Officer, that such failure has not been cured by an Eligible Officer within ten
(10) business days after written notice of such was given to Eligible Officer by
the Committee, or that Eligible Officer has committed an act of Misconduct (as
defined below).  For purposes of this Plan, “Misconduct” shall mean:
(a) embezzlement, fraud, conviction of a felony crime, pleading guilty or nolo
contender to a felony crime, or breach of fiduciary duty or deliberate disregard
of the Corporation’s Code of Business Code; (b) personal dishonesty of Eligible
Officer materially injurious to the Corporation; (c) an unauthorized disclosure
of any Proprietary Information; or (d) competing with the Corporation while
employed by the Corporation or during the Restricted Period, in contravention of
the non-competition and non-solicitation agreements substantially in the form
provided in Exhibit A upon termination of employment.

 

2.07        “Termination of Employment For Good Reason”  means an Eligible
Officer’s decision to resign from his employment due to (a) a material reduction
in the position or responsibilities of Eligible Officer; (b) a reduction in
Eligible Officer’s Base Salary or a material reduction in Eligible Officer’s
compensation arrangements or benefits, (provided that variability in the value
of stock-based compensation or in the compensation provided under the SLM
Corporation Incentive Plan or a successor plan shall not be deemed to cause a
material reduction in compensation); or (c) a relocation of the Eligible
Officer’s primary work location to a distance of more than seventy-five (75)
miles from its location as of the date of this Plan without the consent of
Eligible Officer, unless such relocation results in the Eligible Officer’s
primary work location being closer to Eligible Officer’s then primary residence
or does not substantially increase the average commuting time of Eligible
Officer.

 

2

--------------------------------------------------------------------------------


 

2.08        “Termination Date”  has the following meaning.  For purposes of a
“Termination by Eligible Officer For Good Reason,” Termination Date means the
date that the Eligible Officer submits his written notice of resignation to the
Corporation; provided, however, that if the decision to resign is due to clause
(a) of the definition of “Termination by Eligible Officer For Good Reason,” the
Termination Date means the date that is six months following the date that the
Eligible Officer submits his written notice of resignation to the Corporation. 
For purposes of a “Termination of Employment by Corporation Without Cause,”
Termination Date means the date the Corporation delivers written notice of
termination to the Eligible Officer.

 

2.09        “Termination of Eligible Officer’s Employment Without Cause”  means
termination of an Eligible Officer’s employment by the Corporation for any
reason other than “For Cause” or on account of death or disability, as defined
in the Corporation’s long-term disability policy in effect at the time of
termination (“Disability”).

 

ARTICLE 3

 

ELIGIBILITY AND BENEFITS

 

3.01        Eligible Officers.  Officers of SLM Corporation with the titles of
Senior Vice President, Executive Vice President, President and/or Chief
Operating Officer at the time of a Change in Control are eligible for benefits
under this Plan (the “Eligible Officers”).  Thomas J. Fitzpatrick, Chief
Executive Officer, is not an Eligible Officer under this Plan and any
compensation and benefits due to Mr. Fitzpatrick upon a change in control of the
Corporation shall be paid under the terms of the employment agreements dated
January 1, 2002 and June 1, 2005.  C.E. Andrews is an Eligible Officer under
this Plan and is entitled to the greater of the payments and benefits under this
Plan or the payments and benefits due upon a change in control pursuant to the
employment agreement between Mr. Andrews and the Corporation, dated February 24,
2003.

 

3.02        Single Trigger Change-in-Control Benefits.  Upon an Equity
Acceleration Change in Control, all outstanding and unvested equity awards held
by an Eligible Officer and granted under the SLM Corporation Management
Incentive Plan or the SLM Corporation Incentive Plan shall become vested and
non-forfeitable.

 

3.03        Double Trigger Change-in-Control Benefits.  An Eligible Officer
shall be entitled to receive a severance payment (the “Severance Payment”) and
continuation of medical and dental insurance benefits if within the first
24-month period after the occurrence of a Cash Acceleration Change in Control,
either: (I) the Eligible Officer gives written notice of his

 

3

--------------------------------------------------------------------------------


 

Termination of Employment for Good Reason, provided that if such notice is on
account of a decision to resign due to clause (a) of the definition of
“Termination by Eligible Officer For Good Reason,” such Eligible Officer
continues his employment for a 6-month period following the delivery of such
notice or (II) upon a Termination of Eligible Officer’s Employment Without
Cause.

 

(a)  The amount of the Severance Payment shall equal two times the sum of the
Eligible Officer’s Base Salary and Bonus plus a cash payment equal to the
Eligible Officer’s target annual bonus amount for the year in which the
Termination Date occurs, such target bonus amount to be prorated for the full
number of months in the final year that the Eligible Officer was employed by the
Corporation.  The Severance Payment shall be made to the Eligible Officer in a
single lump sum cash payment following the date that the Eligible Officer
becomes entitled to a Severance Payment.

 

(b)  For 24 months following the Eligible Officer’s Termination Date, the
Eligible Officer and his eligible dependents or survivors shall be entitled to
continue to participate in any medical and dental insurance plans generally
available to the senior management of the Corporation, as such plans may be in
effect from time to time on the terms generally applied to actively employed
senior management of the Corporation, including any Eligible Officer
cost-sharing provision.  Eligible Officer shall cease to be covered under the
foregoing medical and/or dental insurance plans if he becomes eligible to obtain
coverage under medical and/or dental insurance plans of a subsequent employer.

 

(c)  All payments and benefits provided under this Section 3.03 are conditioned
on the Eligible Officer’s continuing compliance with this Plan and the Eligible
Officer’s execution (and effectiveness) of a release of claims and covenant not
to sue and non-competition and non-solicitation agreements substantially in the
form provided in Exhibit A upon termination of employment.

 

3.04.       Tax Effect of Payments. (a)  Excise Tax Gross-Up.  If, as a result
of payments provided for under or pursuant to this Plan together with all other
payments in the nature of compensation provided to or for the benefit of an
Eligible Officer under any other agreement in connection with a Equity
Acceleration Change in Control and/or Cash Acceleration Change in Control (the
“Total Payments”), the Eligible Officer becomes subject to taxes of any state,
local or federal taxing authority that would not have been imposed on such
payments but for the occurrence of a Equity Acceleration Change in Control
and/or Cash Acceleration Change in Control, including any excise tax under
Section 4999 of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder (the “Code”) and any successor or comparable provision,
then, in addition to any other benefits provided under or pursuant to this Plan
or otherwise, the Corporation (including any successor to the Corporation) shall
pay to the Eligible Officer at the time any such payments are made, an amount
equal to the amount of any such taxes imposed or to be imposed on the Eligible
Officer (the amount of any such payment, the “Parachute Tax Reimbursement”).  In
addition, the Corporation (including any successor to the Corporation) shall
“gross up” such Parachute Tax Reimbursement by paying to the Eligible Officer at
the same time an additional amount equal to the aggregate amount of any
additional taxes (whether income taxes, excise taxes, special taxes, employment
taxes or otherwise) that are or will be payable by the Eligible Officer as a
result of the Parachute Tax Reimbursement being paid or payable to the Eligible
Officer and/or as a result of the additional amounts paid or payable to the
Eligible Officer pursuant to this sentence, such that after payment of such
additional taxes the Eligible Officer shall have been paid on a net after-tax
basis an amount equal to the Parachute Tax Reimbursement.

 

4

--------------------------------------------------------------------------------


 

(b)  Determination by Auditors.  All mathematical determinations and all
determinations of whether any of the Total Payments are “parachute payments”
(within the meaning of section 280G of the Code) that are required to be made
under this Section 3, shall be made by the independent auditors retained by the
Corporation most recently prior to the Change in Control (the “Auditors”), who
shall provide their determination (the “Determination”), together with detailed
supporting calculations, both to the Corporation and to the Eligible Officer
promptly following the Eligible Officer’s Termination Date, if applicable, or
such earlier time as is requested by the Corporation. Any Determination by the
Auditors shall be binding upon the Corporation and the Eligible Officer, absent
a binding determination by a governmental taxing authority that a greater or
lesser amount of taxes is payable by the Eligible Officer. The Corporation shall
pay the fees and costs of the Auditors. If the Auditors do not agree to perform
the tasks contemplated by this Section 3, then the Corporation shall promptly
select another qualified accounting firm to perform such tasks.

 

3.05.       Section 409A.  Notwithstanding anything herein to the contrary, to
the extent that the Committee determines, in its sole discretion, that any
payments or benefits to be provided hereunder to or for the benefit of an
Eligible Officer who is also a “specified employee” (as such term is defined
under Section 409A(a)(2)(B)(i) of the Code or any successor or comparable
provision) would be subject to the additional tax imposed under
Section 409A(a)(1)(B) of the Code or any successor or comparable provision, the
commencement of such payments and/or benefits shall be delayed until the earlier
of (x) the date that is six months following the Termination Date or (y) the
date of the Eligible Officer’s death or disability (within the meaning of
Section 409A(a)(2)(C) of the Code or any successor or comparable provision)
(such date is referred to herein as the “Distribution Date”).  In the event that
the Committee determines that the commencement of any of the benefits to be
provided under Section 3.03(b) are to be delayed pursuant to the preceding
sentence, the Corporation shall require the Eligible Officer to bear the full
cost of such benefits until the Distribution Date at which time the Corporation
shall reimburse the Designated Employee for all such costs.

 

ARTICLE 4

 

WELFARE BENEFIT COMMITTEE

 

4.01        Welfare Benefit Plan Committee.  The Plan shall be administered by
the Welfare Benefit Plan Committee, appointed by and serving at the pleasure of
the Board of Directors and consisting of at least three (3) officers of the
Corporation (the “Committee”).

 

4.02        Powers. The Committee shall have full power, discretion and
authority to interpret, construe and administer the Plan and any part hereof,
and the Committee’s interpretation and construction hereof, and any actions
hereunder, shall be binding on all persons for all purposes.  The Committee
shall provide for the keeping of detailed, written minutes of its actions.  The
Committee, in fulfilling its responsibilities may (by way of illustration and
not of limitation) do any or all of the following:

 

(i)            allocate among its members, and/or delegate to one or more other
persons selected by it, responsibility for fulfilling some or all of its
responsibilities under the Plan in accordance with Section 405(c) of ERISA;

 

5

--------------------------------------------------------------------------------


 

(ii)           designate one or more of its members to sign on its behalf
directions, notices and other communications to any entity or other person;

 

(iii)          establish rules and regulations with regard to its conduct and
the fulfillment of its responsibilities under the Plan;

 

(iv)          designate other persons to render advice with respect to any
responsibility or authority pursuant to the Plan being carried out by it or any
of its delegates under the Plan; and

 

(v)           employ legal counsel, consultants and agents as it may deem
desirable in the administration of the Plan and rely on the opinion of such
counsel.

 

4.03        Action by Majority.  The majority of the members of the Committee in
office at the time will constitute a quorum for the transaction of business. 
All resolutions or other actions taken by the Committee will be by the vote of
the majority at any meeting or by written instrument signed by the majority.

 

ARTICLE 5

 

CLAIM FOR BENEFITS UNDER THIS PLAN

 

5.01        Claims for Benefits under this Plan.   A condition precedent to
receipt of severance benefits is the execution of an unaltered release of claims
in form and substance prescribed by the Corporation.  If an Eligible Officer
believes that an individual should have been eligible to participate in the Plan
or disputes the amount of benefits under the Plan, such individual may submit a
claim for benefits in writing to the Committee within sixty 60 days after the
individual’s termination of employment.  If such claim for benefits is wholly or
partially denied, the Committee shall within a reasonable period of time, but no
later than 90 days after receipt of the written claim, notify the individual of
the denial of the claim.  If an extension of time for processing the claim is
required, the Committee may take up to an additional 90 days, provided that the
Committee sends the individual written notice of the extension before the
expiration of the original 90-day period.  The notice provided to the individual
will describe why an extension is required and when a decision is expected to be
made.  If a claim is wholly or partially denied, the denial notice:  (1) shall
be in writing, (2) shall be written in a manner calculated to be understood by
the individual, and (3) shall contain (a) the reasons for the denial, including
specific reference to those plan provisions on which the denial is based; (b) a
description of any additional information necessary to complete the claim and an
explanation of why such information is necessary; (c) an explanation of the
steps to be taken to appeal the adverse determination; and (d) a statement of
the individual’s right to bring a civil action under section 502(a) of ERISA
following an adverse decision after appeal.  The Committee shall have full
discretion consistent with their fiduciary obligations under ERISA to deny or
grant a claim in whole or in part.  If notice of denial of a claim is not
furnished in accordance with this section, the claim shall be deemed denied and
the claimant shall be permitted to exercise his rights to review pursuant to
Section 9.02 and 9.03.

 

6

--------------------------------------------------------------------------------


 

5.02        Right to Request Review of Benefit Denial.   Within 60 days of the
individual’s receipt of the written notice of denial of the claim, the
individual may file a written request for a review of the denial of the
individual’s claim for benefits In connection with the individual’s appeal of
the denial of his benefit, the individual may submit comments, records,
documents, or other information supporting the appeal, regardless of whether
such information was considered in the prior benefits decision. Upon request and
free of charge, the individual will be provided reasonable access to and copies
of all documents, records and other information relevant to the claim.

 

5.03        Disposition of Claim.   The Committee shall deliver to the
individual a written decision on the claim promptly, but not later than 60 days
after the receipt of the individual’s written request for review, except that if
there are special circumstances which require an extension of time for
processing, the 60-day period shall be extended to 120 days; provided that the
appeal reviewer sends written notice of the extension before the expiration of
the original 60-day period.  If the appeal is wholly or partially denied, the
denial notice will:  (1) be written in a manner calculated to be understood by
the individual, (2) contain references to the specific plan provision(s) upon
which the decision was based; (3) contain a statement that, upon request and
free of charge, the individual will be provided reasonable access to and copies
of all documents, records and other information relevant to the claim for
benefits; and (4) contain a statement of the individual’s right to bring a civil
action under section 502(a) of ERISA.

 

5.04        Exhaustion.  An individual must exhaust the Plan’s claims procedures
prior to bringing any claim for benefits under the Plan in a court of competent
jurisdiction.

 

ARTICLE 6

 

MISCELLANEOUS

 

6.01        Successors.  (a)  Any successor (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Corporation’s business and/or assets, or all or
substantially all of the business and/or assets of a business segment of the
Corporation shall be obligated under this Plan in the same manner and to the
same extent as the Corporation would be required to perform it in the absence of
a succession.

 

(b)  This Plan and all rights of the Eligible Officer hereunder shall inure to
the benefit of, and be enforceable by, the Eligible Officer’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

 

6.02        Creditor Status of Eligible Officers.  In the event that any
Eligible Officer acquires a right to receive payments from the Corporation under
the Plan, such right shall be no greater than the right of any unsecured general
creditor of the Corporation.

 

7

--------------------------------------------------------------------------------


 

6.03        Facility of Payment.  If it shall be found that (a) an Eligible
Officer entitled to receive any payment under the Plan is physically or mentally
incompetent to receive such payment and to give a valid release therefor, and
(b) another person or an institution is then maintaining or has custody of such
Eligible Officer, and no guardian, committee, or other representative of the
estate of such person has been duly appointed by a court of competent
jurisdiction, the payment may be made to such other person or institution
referred to in (b) above, and the release shall be a valid and complete
discharge for the payment.

 

6.04        Notice of Address.   Each Eligible Officer entitled to benefits
under the Plan must file with the Corporation, in writing, his post office
address and each change of post office address.  Any communication, statement or
notice addressed to such Eligible Officer at such address shall be deemed
sufficient for all purposes of the Plan, and there shall be no obligation on the
part of the Corporation to search for or to ascertain the location of such
Eligible Officer.

 

6.05        Headings.  The headings of the Plan are inserted for convenience and
reference only and shall have no effect upon the meaning of the provisions
hereof.

 

6.06        Choice of Law.  The Plan shall be construed, regulated and
administered under the laws of the Commonwealth of Virginia (excluding the
choice-of-law rules thereto), except that if any such laws are superseded by any
applicable Federal law or statute, such Federal law or statute shall apply.

 

6.07        Construction.  Whenever used herein, a masculine pronoun shall be
deemed to include the masculine and feminine gender, a singular word shall be
deemed to include the singular and plural and vice versa in all cases where the
context requires.

 

6.08        Termination; Amendment; Waiver.  (a)  Prior to the occurrence of
either an Equity Acceleration Change in Control or a Cash Acceleration Change in
Control, the Board of Directors, or a delegated Committee of the Board, may
amend or terminate the Plan at any time and from time to time. Termination or
amendment of the Plan shall not affect any obligation of the Corporation under
the Plan which has accrued and is unpaid as of the effective date of the
termination or amendment. Unless and until an Equity Acceleration Change in
Control and/or a Cash Acceleration Change in Control shall have occurred, an
Eligible Officer shall not have any vested rights under the Plan or any
agreement entered into pursuant to the Plan.

 

(b)  From and after the occurrence of either an Equity Acceleration Change in
Control or a Cash Acceleration Change in Control, no provision of this Plan
shall be modified, waived or discharged unless the modification, waiver or
discharge is agreed to in writing and signed by the Eligible Officer and by an
authorized officer of the Corporation (other than the Eligible Officer).  No
waiver by either party of any breach of, or of compliance with, any condition or
provision of this Agreement by the other party shall be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.

 

(c)  Notwithstanding anything herein to the contrary, the Board of Directors
may, in its sole discretion, amend the Plan (which amendment shall be effective
upon its adoption or at such other time designated by the Board of Directors) at
any time prior to an Equity Acceleration Change in Control and/or Cash
Acceleration Change in Control as may be necessary to avoid the

 

8

--------------------------------------------------------------------------------


 

imposition of the additional tax under Section 409A(a)(1)(B) of the Code;
provided, however, that any such amendment shall be implemented in such a manner
as to preserve, to the greatest extent possible, the terms and conditions of the
Plan as in existence immediately prior to any such amendment.

 

6.09        Whole Agreement.   This Plan contains all the legally binding
understandings and agreements between the Eligible Officer and the Corporation
pertaining to the subject matter thereof and supersedes all such agreements,
whether oral or in writing, previously entered into between the parties.

 

6.10        Withholding Taxes.  All payments made under this Plan shall be
subject to reduction to reflect taxes required to be withheld by law.

 

6.11        No Assignment.   The rights of an Eligible Officer to payments or
benefits under this Plan shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this Section 6.11 shall be void.

 

9

--------------------------------------------------------------------------------


 

Exhibit A

 


AGREEMENT AND RELEASE


 

SLM Corporation has established the SLM Corporation Change in Control Several
Plan for Senior Officers (the “Plan”).  As a condition to receiving compensation
and benefits set forth in the Plan (the “Plan Benefits”), I agree as follows:

 

(1)           In consideration of the Plan Benefits, I promise and agree to
release SLM Corporation, its subsidiaries, affiliates, predecessors, successors,
and any related companies, (collectively “SLM”) and the former and current
officers, employees, directors, and benefits plan trustees of any of them from
all actions, causes of action, suits, claims or demands that I ever had, now
have or may have in the future, based on my employment with SLM, or with any of
the other entities described above, or based on the termination of that
employment.  I understand this includes the release of any rights or claims I
may have under the Age Discrimination in Employment Act (“ADEA”), which
prohibits age discrimination in employment; the Americans with Disabilities Act
(“ADA”), which prohibits discrimination on the basis of disability; the Family
and Medical Leave Act (“FMLA”), which provides certain job protections for
employees who take medical or family leave; Title VII of the Civil Rights Act of
1964 (“Title VII”), which prohibits discrimination in employment based on race,
color, national origin, religion and sex; applicable state employment
discrimination laws; the Uniformed Services Employment and Reemployment Rights
Act of 1994, as amended; the Vietnam Era Veteran’s Readjustment Act of 1974
which prohibits discrimination on the basis of veteran status; the Worker
Adjustment and Retraining Notification Act (“WARN”), which provides certain
notice requirements for plant closings and mass layoffs; claims for individual
relief under the Sarbanes-Oxley Act of 2002; claims pursuant to any other
federal, state, or local laws regarding discrimination based on age, race,
color, sex, disability, pregnancy, religion, national origin, creed, familial
status, public assistance status, ancestry, matriculation, political
affiliation, genetic information, atypical hereditary cellular or blood trait,
veteran status, personal appearance, family responsibilities, use of lawful
products outside the workplace, sexual orientation, marital status, or any
unlawful basis, and claims for alleged violations of any other local, state or
federal law, regulation, ordinance, public policy or common law duty having any
bearing whatsoever upon the terms and conditions of, and/or the cessation of my
employment with SLM or any of the other entities covered by this Agreement and
Release.

 

I understand this also includes a release by me of claims for breach of express
or implied contract, Fair Labor Standards Act, defamation, negligent hiring,
investigation, retention, or supervision, fraudulent or negligent
misrepresentation, intentional interference with an advantageous business
relationship, assault, battery, false imprisonment, fraud, false arrest, Fair
Credit Reporting Act, invasion of privacy, wrongful discharge, constructive
discharge, breach of an implied covenant of good faith and fair dealing,
promissory estoppel, public policy tort, negligent or intentional infliction of
emotional distress, or other claims for personal injury and any claims under the
Employee Retirement Income Security Act of 1974 (except for claims under the
Employee Retirement Income Security Act for benefits due under the terms of an
employee benefit plan).  This release is intended to cover all claims in
existence as of the date of this Agreement, including both claims that I know
about and those I may not know.

 

10

--------------------------------------------------------------------------------


 

I further represent that I have not filed any complaints, charges, or lawsuits
against SLM, or any of the entities or individuals covered by this Agreement and
Release, with any governmental agency, self-regulating agency or any court, and
promise that I will not do so at any time hereafter regarding any matter covered
by this Agreement and Release; provided, however, that this shall not limit me
from bringing an action for the sole purpose of (a) enforcing my rights under
this Agreement and Release or (b) enforcing any claims that arise under the Age
Discrimination in Employment Act after I have signed this Agreement and
Release.  I further represent that I have incurred no work-related injury.  I
further waive any right to payment of attorneys’ fees, which I may have
incurred, other than any rights I may have under the By-Laws of the Corporation.
It is understood and agreed that by entering into this Agreement and Release,
SLM does not admit any violation of law, or any of employee’s rights, and has
entered into this Agreement and Release solely in the interest of resolving
finally all claims and issues relating to employee’s employment and separation.
I agree to return all company property in my possession.

 

I have not reported any illegal conduct or activities to any supervisor,
manager, department head, human resources representative, director, officer,
agent or any other representative of SLM, to any member of the legal or
compliance departments, or to the Code of Business Conduct hotline and have no
knowledge of any such illegal conduct or activities.

 

(2)           If I break my promises in the preceding section of this Agreement
and Release and file a complaint, charge or lawsuit based on a legal claim that
I have released, I agree that I will pay for all costs incurred by SLM or any
entities or individuals covered by this Agreement and Release, including
reasonable attorneys’ fees, in defending against my claim. Nothing in this
Agreement prohibits or restricts me from: (a) making any disclosure of
information required by law; (b) testifying in, providing information to, or
assisting in an investigation or proceeding brought by any governmental or
regulatory body or official; or (c) from testifying, participating in or
otherwise assisting in a proceeding relating to an alleged violation of any
federal or state employment law or any federal law relating to fraud or any
rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization.  Notwithstanding anything to the contrary in this
paragraph, I hereby waive and release any right to receive any relief as a
result of my participating in any investigation or proceeding of the U.S.
Department of Labor, EEOC, or any federal, state, or local government agency or
court.

 

I further agree that any dispute regarding any aspect of this Agreement and
Release or any act which allegedly has or would violate any provision of this
Agreement and Release (“arbitrable dispute”) will be submitted to arbitration in
Fairfax County, Virginia in accordance with the rules of the American
Arbitration Association, as the exclusive remedy for such claims or dispute.
This Agreement and Release shall be governed in all respects by the substantive
laws of the Commonwealth of Virginia, without regard to its provisions relating
to conflict of laws.  This Section (2) does not apply to disputes concerning the
Age Discrimination in Employment Act (ADEA).

 

11

--------------------------------------------------------------------------------


 

(3)           I understand and agree that this Agreement and Release, if not
timely revoked, is final and binding when executed by me.  I promise not to
thereafter challenge its enforceability. As a further limitation on my rights to
make such a challenge, I promise that before attempting to challenge its
enforceability, I shall tender initially to SLM by certified check delivered to
Joni Reich, SVP, Administration, all monies received by me pursuant to this
Agreement and Release, exclusive of the vacation payout and final paycheck, and
invite SLM to retain such monies and agree with me to cancel this Agreement and
Release.  Such tender by me is a condition precedent to my challenging any
portion of this Agreement and Release.  In the event SLM accepts this offer, it
shall retain such monies and the Agreement and Release shall be canceled.  In
the event SLM does not accept this offer, it shall so notify me, and shall place
such monies in an interest-bearing escrow account pending resolution of the
dispute between me and SLM as to whether this Agreement and Release shall be set
aside and/or otherwise rendered unenforceable. In the event I do not prevail in
any action to challenge this Agreement and Release, I understand that I am not
entitled to receive back any portion of the amount tendered by me pursuant to
this Section (3). This paragraph does not apply to disputes concerning the Age
Discrimination in Employment Act (ADEA).

 

(4)           This Agreement and Release shall not be offered or received in
evidence in any action or proceeding in any court, arbitration, administrative
agency or other tribunal for any purpose whatsoever other than to carry out or
enforce the provisions of this Agreement.

 

(5)           I further promise not to disparage SLM or any other entity or
person covered by this Agreement and Release.

 

(6)           In addition, in consideration of the Plan Benefits, I hereby
assign to SLM my entire right, title, and interest in any idea, concept, trade
secret, technique, invention, design, computer programs and related
documentation, other works of authorship, mask works, and the like (all
hereinafter called “Developments”), made conceived, written, or otherwise
created solely or jointly by me, whether or not such Developments are
patentable, subject to copyright protection or susceptible to any other form of
protection which: (a) relate to the actual or anticipated business or research
or development of SLM or (b) are suggested by or resulted from any task assigned
to me or work performed by me for or on behalf of SLM. The above provisions
concerning assignment of Developments apply to Developments created while I have
been employed by one or more of SLM’s affiliates, subsidiaries, predecessors or
successors in an executive, managerial, professional, product or technical
planning, marketing, administrative, sales, technical, research, programming, or
engineering capacity (including development, product, manufacturing, systems,
applied science, and field engineering).  I acknowledge that the copyright and
any other intellectual property right in designs, computer programs and related
documentation, and other works of authorship, created within the scope of my
employment, belong to SLM by operation of law.  In connection with any of the
Developments assigned I will, on SLM’s request, promptly execute a specific
assignment of title to SLM or its designee, and do anything else reasonably
necessary to enable SLM or such designee to acquire, transfer, maintain, secure,
and enforce a patent, copyright or other form of protection in the United States
and in other countries. I agree to assist SLM in obtaining, securing,
perfecting, maintaining, and/or enforcing such intellectual property, and agree
to execute all documents and give witness where necessary.  In the event SLM is
unable, after reasonable efforts to secure my signature on any letter patent,
copyright, or other analogous protection relating to an invention, whether
because of my physical or mental incapacity or for any other reason whatsoever,
I hereby irrevocably designate and appoint SLM and its duly authorized officer
and agents as my agent and attorney-in-fact, to act for any in SLM’s behalf and
stead to execute and file any such application or applications and to do all
lawfully permitted acts to further prosecution and issuance of letter patent,
copyright or other analogous protection thereon with the same legal force and
effect as if executed by me.  In addition, I agree to promptly notify SLM’s
General Counsel in writing of any patent or patent application in which I am an
inventor, but which is not assigned by this paragraph, and which discloses or
claims any Development made, conceived, or written while I was employed by SLM. 
SLM and its licensees, successors, or assigns (direct or indirect) are not
required to designate me as an author of any Development which is subject to
this paragraph, when it is distributed, publicly or otherwise, or to secure my
permission to change or otherwise alter its integrity.  I hereby waive and
release, to the extent permitted by law, all rights in and to such designation
and any rights I may have concerning modifications of such Developments.  I
understand that any rights, waivers, releases, and assignments herein granted
and made by me are freely assignable by SLM and are for the benefit of SLM and
its subsidiaries, licensees, successors, and assigns.

 

12

--------------------------------------------------------------------------------


 

(7)           Except as required by statute, regulation or court order, or
pursuant to written consent given by SLM’s General Counsel, I agree not to
disclose to anyone else any of the information or materials which are
proprietary or trade secrets of SLM or are otherwise confidential.  In addition,
in consideration of the Plan Benefits, I hereby acknowledge that I previously
signed confidentiality, intellectual property, and non-solicitation agreements
with SLM and that I continue to be bound by the terms of those agreements.

 

(8)           I agree not to compete with SLM for the Restricted Period, which
is defined as the two-year period beginning with the date of my termination of
employment with SLM.  “Compete” shall mean directly or indirectly through one or
more intermediaries (a) working or serving as a director, officer, employee,
consultant, agent, representative, or in any other capacity, with or without
compensation, on behalf of one or more entities engaged in SLM’s Business (as
defined below) in the United States, Canada, or any other country where SLM
either engages in SLM’s Business at the time of my termination or where SLM, at
the time of my termination, has developed a business plan or taken affirmative
steps to engage in SLM’s Business; (b) soliciting any current employees,
customers, or business partners of SLM, soliciting any former employees of SLM
who were employed by SLM within 12 months of my date of termination of
employment, inducing any customer or business partner of SLM to breach a
contract with SLM or any principal for whom SLM acts as agent to terminate such
agency relationship; and/or (c) making statements about SLM or its management
reasonably determined by the Board of Directors to be disparaging.  For purposes
of this provision, the term “SLM’s Business” shall mean any business activity or
line of business similar to the type of business conducted by SLM at the time of
my termination of employment or which SLM at the time of my termination of
employment or within one year prior thereto have planned to enter into or
conduct.  I expressly agree that the markets served by SLM extends nationally,
to Canada, and any other country where SLM is engaged in business at the time of
my termination of employment and are not dependent on the geographic location of
the executive personnel or the businesses by which they are employed and that
the restrictions set forth in this Section (8) are reasonable and are no greater
than are required for the protection of SLM.

 

13

--------------------------------------------------------------------------------


 

(9)           I hereby acknowledge (a) that I initially received a copy of the
original draft of this Agreement and Release on or before [INSERT DATE];
(b) that I was offered a period of 21 days to review and consider it; (c) that I
understand I could use as much of the 21 day period as I wish prior to signing;
and (d) that I was strongly encouraged to consult with an attorney before
signing this Agreement and Release, and understood whether or not to do so was
my decision.

 

(10)         I understand that I may revoke the waiver of the Age Discrimination
in Employment Act (ADEA) claims made in this Agreement within seven (7) days of
my signing.  Such revocation can be made by delivering a written notice of
revocation to Joni Reich, Senior Vice President, Administration, Sallie
Mae, Inc., 12061 Bluemont Way, MDC V5102, Reston, VA 20190.  For this revocation
to be effective, written notice must be received by Ms. Reich no later than the
close of business on the seventh day after the Agreement is signed. If I revoke
the waiver of the Age Discrimination in Employment Act (ADEA) claims made in
this Agreement and Release within seven (7) days of my signing, my waiver and
release of claims under the ADEA shall not be effective or enforceable and I
will not receive 70% of the Plan Benefits.

 

(11)         If any provision of this Agreement and Release is held by a court
of competent jurisdiction or by an arbitrator to be contrary to law, the
remaining provisions of this Agreement and Release will remain in full force and
effect.

 

(12)         These documents set forth the entire agreement between SLM and me,
and I believe the agreement to be fair and reasonable.  This Agreement and
Release may not be modified or canceled in any manner, except in writing signed
by both SLM and me.  I sign these documents freely, knowingly and voluntarily. 
I acknowledge that I have not relied upon any representation or statement,
written or oral, not set forth in these documents.

 

(13)         In addition, in consideration of the payments and benefits
described above, I further agree to cooperate with Sallie Mae, Inc. (“SMI”), its
affiliates, and its legal counsel in any legal proceedings currently pending or
brought in the future against SMI, including, but not limited to:
(1) participation as a witness; (2) drafting, producing, and reviewing
documents; (3) assisting with interviews; and (4) contacting SMI.

 

I ACKNOWLEDGE THAT I HAVE READ AND UNDERSTAND ALL OF THE PROVISIONS OF THIS
AGREEMENT AND RELEASE, AND THAT I AM VOLUNTARILY ENTERING INTO IT.

 

 

 

 

 

[INSERT NAME]

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

Joni Reich

 

Date

 

Senior Vice President, Administration

 

 

 

SLM Corporation

 

 

 

 

14

--------------------------------------------------------------------------------